In an action to recover damages for libel, defendant appeals from an order granting plaintiff’s motion to open his default in answering the calendar call, to vacate the dismissal of the action under rule 302 of the Rules of Civil Practice, and to restore the action to the reserve trial calendar. Order reversed on the law, with $10 costs and disbursements, and motion denied, without costs. In September, 1950, the action was not answered on the call of the calendar and was marked “ off ”. One year thereafter it was deemed abandoned and was marked “dismissed,” under rule 302. Some five months thereafter this application was made. At the time of the calendar call plaintiff’s attorney was anticipating his re-entry into the United States Air Force, and thereafter counsel, who is in charge of the action, awaited the appearance of the action on the trial calendar. The facts do not furnish a basis for exercise of judicial discretion in favor of the application. Nolan, P. J., Adel, MacCrate, Schmidt and Murphy, JJ., concur.